DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 22-23, 26, 28-30, 34-36, 39 and 41 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Faxer et al., US 2021/0143870 A1 (Faxer hereinafter).
Here is how the reference teaches the claims.
Regarding claim 22, Faxer discloses user equipment (UE) m a wireless communication system (FIG. 10A is a block diagram illustrating an example embodiment of a wireless device; see Faxer, paragraph [0171]), the UE comprising:
a transceiver configured to receive, from a base station (The wireless device includes transceiver 1010, processing circuitry 1020, memory 1030, and power source 1040. In some embodiments, transceiver 1010 facilitates transmitting wireless signals to and receiving wireless signals from wireless network node 120 (e.g., via an antenna); see Faxer, paragraph [0172]), configuration information for a channel state information reference signal (CSI-RS) resource set comprising CSI-RS resources (The method may begin at step 910, where the UE obtains a CSI report configuration. For example, in some embodiments wireless device 110 may receive a report configuration from network node 120. The CSI report configuration may include any suitable configuration information for instructing the UE how to measure CSI-RS resources and how to report the measurements to the network node; see Faxer, paragraph [0153]),
the CSI-RS resources grouped into a first group and a second group (At step 912, the UE may receive an instruction to measure a set of CSI-RS resources. For example, wireless device 110 may receive an instruction from network node 120 to measure CSI-RS on a set of N CSI-RS resources. In some embodiments, each CSI-RS resource may carry one or more CSI-RS; see Faxer, paragraph [0157]. Also see paragraph [0030], “A CSI-RS signal is transmitted on a set of time frequency resource elements (REs) associated with an antenna port. For channel estimation over a system bandwidth, CSI-RS is typically transmitted over the entire system bandwidth. The set of REs used for CSI-RS transmission is referred to as a CSI-RS resource” and paragraph [0065], “a first one of the selected CSI-RS resources comprises a first set of layers and a second one of the selected CSI-RS resources comprises a second set of layers wherein the first set of layers and the second set of layers are different and the first”. Also see paragraph [0064]); and
a processor operably coupled to the transceiver (Processing circuitry 1020 includes any suitable combination of hardware and software implemented in one or more integrated circuits or modules to execute instructions and manipulate data to perform some or all of the described functions of the wireless device; see Faxer, paragraph [0173]), the processor configured to:
identify CSI associated with at least two CSI-RS resources from the CSI-RS resource set (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]. Also see paragraph [0158], “In some embodiments, wireless device 110 may be preconfigured with a set of CSI-RS resources and a schedule for measuring the CSI-RS resources”); and
determine a CSI report to include a CSI reference signal resource indicator (CRI) indicating the at least two CSI-RS resources associated with the identified CSI (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”),
wherein the transceiver is further configured to transmit, to the base station, the determined CSI report (At step 922, the UE transmits a CSI report to one or more network nodes; see Faxer, paragraph [0164]. Also see Fig. 9),
wherein the CSI associated with the at least two CSI-RS resources is identified based on a resource pair that consists of one resource from the first group and one resource from the second group (The method comprises selecting at least two CSI-RS resources from the CSI-RS resource set, wherein each of the at least two selected CSI-RS resources are associated to a set of spatially multiplexed layers, wherein different sets comprise different layers; see Faxer, paragraph [0064]. Also see paragraph [0065], “a first one of the selected CSI-RS resources comprises a first set of layers and a second one of the selected CSI-RS resources comprises a second set of layers wherein the first set of layers and the second set of layers are different” and paragraph [0133]-[0135], “Each Resource Setting may comprise a set of multiple CSI-RS resources, or they may comprise a set of a single CSI-RS resource … In some embodiments, the selection is made with one or more CSI-RS Resource Indicator (CRI) … the CRI selection may be reported using a bitmap with each bit corresponding to a CSI-RS resource. Setting the corresponding bit to one indicates that the resource is selected”), and wherein the CRI indicates the resource pair for the CSI associated with the at least two CSI-RS resources (At step 916, the UE selects at least two CSI-RS resources from the set of CSI-RS resources. For example, wireless device 110 may select a subset K of CSI-RS from a set of N CSI-RS. K is less than or equal to N (e.g., in some embodiments the subset may include the entire set) and greater than or equal to . Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs); see Faxer, paragraph [0160]. Furthermore, each TRP may use either non-precoded CSI-RS or a set of beamformed CSI-RS. In the latter case, each TRP is associated with a number of CSI-RS resources that is selected with a CRI by the UE; see Faxer, paragraph [0208]).
Regarding claim 23, Faxer discloses wherein:
the CSI report includes a rank indicator (RI) field (CSI report includes PMI, rank indication (RI) and CQI; see Faxer, paragraph [0024]), and
the RI field corresponds to two Rls for the CSI associated with the at least two CSI-RS resources (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 26, Faxer discloses wherein:
the CSI report includes a CSI reference signal resource indicator (CRI), a rank indicator (RI), a channel quality indicator (CQI), and a precoding matrix indicator (PMI), or
the CSI report includes the CRI, the RI, the CQI, the PMI, and a layer indicator (LI) (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 28, Faxer discloses wherein:
the CSI-RS resource set comprises non-zero power (NZP) CSI-RS resources for channel measurement (a UE is configured to measure on a number of non-zero power (NZP) CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports; see Faxer, paragraph [0131]), and
an interference measurement for the CSI is based on CSI interference measurement (CSIIM) resource (Option 1 uses a single CSI process with K>I CSI-RS resources. Channel measurement and inter-TP interference measurement can be flexibly configured based on the selection of these K CSI-RS resource for different hypothesis; see Faxer, paragraph [0200]).
Regarding claim 29, Faxer discloses a base station m a wireless communication system (FIG. 11A is a block diagram illustrating an example embodiment of a network node; see Faxer, paragraph [0107]), the base station comprising:
a transceiver (see Faxer, Fig. 11A, elements 120 and 1110) configured to:
transmit, to a user equipment (UE) configuration information for a channel state information reference signal (CSI-RS) resource set comprising CSI-RS resources (The method may begin at step 910, where the UE obtains a CSI report configuration. For example, in some embodiments wireless device 110 may receive a report configuration from network node 120. The CSI report configuration may include any suitable configuration information for instructing the UE how to measure CSI-RS resources and how to report the measurements to the network node; see Faxer, paragraph [0153]), the CSI-RS resources grouped into a first group and a second group (At step 912, the UE may receive an instruction to measure a set of CSI-RS resources. For example, wireless device 110 may receive an instruction from network node 120 to measure CSI-RS on a set of N CSI-RS resources. In some embodiments, each CSI-RS resource may carry one or more CSI-RS; see Faxer, paragraph [0157]. Also see paragraph [0030], “A CSI-RS signal is transmitted on a set of time frequency resource elements (REs) associated with an antenna port. For channel estimation over a system bandwidth, CSI-RS is typically transmitted over the entire system bandwidth. The set of REs used for CSI-RS transmission is referred to as a CSI-RS resource” and paragraph [0065], “a first one of the selected CSI-RS resources comprises a first set of layers and a second one of the selected CSI-RS resources comprises a second set of layers wherein the first set of layers and the second set of layers are different and the first”. Also see paragraph [0064]); and
receive, from the UE, a CSI report including a CSI reference signal resource indicator (CRI) indicating at least two CSI-RS resources associated with a CSI (The UE is generally required to update each new CSI report whether it is reported periodically or aperiodically; see Faxer, paragraph [0036]. Also see paragraph [0037], “As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource,  corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI)” and paragraph [0073], “The user equipment comprises processing circuitry (1020) operable to select at least two CSI-RS resources from the CSI-RS resource set, determine a preferred precoder matrix for each of the selected CSI-RS resources, and transmit a CSI report indicating each of the selected CSI-RS resources”),
wherein the at least two CSI-RS resources are from the CSI-RS resource set (The user equipment is configured with two or more CSI-RS resources in a CSI-RS resource set; see Faxer, paragraph [0064]),
wherein the CSI associated with the at least two CSI-RS resources is identified based on a resource pair that consists of one resource from the first group and one resource from the second group (The method comprises selecting at least two CSI-RS resources from the CSI-RS resource set, wherein each of the at least two selected CSI-RS resources are associated to a set of spatially multiplexed layers, wherein different sets comprise different layers; see Faxer, paragraph [0064]. Also see paragraph [0065], “a first one of the selected CSI-RS resources comprises a first set of layers and a second one of the selected CSI-RS resources comprises a second set of layers wherein the first set of layers and the second set of layers are different” and paragraph [0133]-[0135], “Each Resource Setting may comprise a set of multiple CSI-RS resources, or they may comprise a set of a single CSI-RS resource … In some embodiments, the selection is made with one or more CSI-RS Resource Indicator (CRI) … the CRI selection may be reported using a bitmap with each bit corresponding to a CSI-RS resource. Setting the corresponding bit to one indicates that the resource is selected”), and
wherein the CRI indicates the resource pair for the CSI associated with the at least two CSI-RS resources (At step 916, the UE selects at least two CSI-RS resources from the set of CSI-RS resources. For example, wireless device 110 may select a subset K of CSI-RS from a set of N CSI-RS. K is less than or equal to N (e.g., in some embodiments the subset may include the entire set) and greater than or equal to . Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs); see Faxer, paragraph [0160]. Furthermore, each TRP may use either non-precoded CSI-RS or a set of beamformed CSI-RS. In the latter case, each TRP is associated with a number of CSI-RS resources that is selected with a CRI by the UE; see Faxer, paragraph [0208]).
Regarding claim 30, Faxer discloses wherein:
the CSI report includes a rank indicator (RI) field (CSI report includes PMI, rank indication (RI) and CQI; see Faxer, paragraph [0024]), and
the RI field corresponds to two Rls for the CSI associated with the at least two CSI-RS resources (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 34, Faxer discloses wherein:
the CSI-RS resource set comprises non-zero power (NZP) CSI-RS resources for channel measurement (a UE is configured to measure on a number of non-zero power (NZP) CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports; see Faxer, paragraph [0131]), and
an interference measurement for the CSI is based on CSI interference measurement (CSIIM) resource (Option 1 uses a single CSI process with K>I CSI-RS resources. Channel measurement and inter-TP interference measurement can be flexibly configured based on the selection of these K CSI-RS resource for different hypothesis; see Faxer, paragraph [0200]).
Regarding claim 35, Faxer discloses a method of a user equipment (UE) in a wireless communication system (FIG. 10A is a block diagram illustrating an example embodiment of a wireless device; see Faxer, paragraph [0171]), the method comprising:
receiving, from a base station (The wireless device includes transceiver 1010, processing circuitry 1020, memory 1030, and power source 1040. In some embodiments, transceiver 1010 facilitates transmitting wireless signals to and receiving wireless signals from wireless network node 120 (e.g., via an antenna); see Faxer, paragraph [0172]), configuration information for a channel state information reference signal (CSI-RS) resource set comprising CSI-RS resources (The method may begin at step 910, where the UE obtains a CSI report configuration. For example, in some embodiments wireless device 110 may receive a report configuration from network node 120. The CSI report configuration may include any suitable configuration information for instructing the UE how to measure CSI-RS resources and how to report the measurements to the network node; see Faxer, paragraph [0153]), the CSI-RS resources grouped into a first group and a second group (At step 912, the UE may receive an instruction to measure a set of CSI-RS resources. For example, wireless device 110 may receive an instruction from network node 120 to measure CSI-RS on a set of N CSI-RS resources. In some embodiments, each CSI-RS resource may carry one or more CSI-RS; see Faxer, paragraph [0157]. Also see paragraph [0030], “A CSI-RS signal is transmitted on a set of time frequency resource elements (REs) associated with an antenna port. For channel estimation over a system bandwidth, CSI-RS is typically transmitted over the entire system bandwidth. The set of REs used for CSI-RS transmission is referred to as a CSI-RS resource” and paragraph [0065], “a first one of the selected CSI-RS resources comprises a first set of layers and a second one of the selected CSI-RS resources comprises a second set of layers wherein the first set of layers and the second set of layers are different and the first”. Also see paragraph [0064]);
identifying CSI associated with at least two CSI-RS resources from the CSI-RS resource set (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]. Also see paragraph [0158], “In some embodiments, wireless device 110 may be preconfigured with a set of CSI-RS resources and a schedule for measuring the CSI-RS resources”);
determining a CSI report to include a CSI reference signal resource indicator (CRI) indicating the at least two CSI-RS resources associated with the identified CSI (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”); and
transmitting, to the base station, the determined CSI report (At step 922, the UE transmits a CSI report to one or more network nodes; see Faxer, paragraph [0164]. Also see Fig. 9),
wherein the CSI associated with the at least two CSI-RS resources is identified based on a resource pair that consists of one resource from the first group and one resource from the second group (The method comprises selecting at least two CSI-RS resources from the CSI-RS resource set, wherein each of the at least two selected CSI-RS resources are associated to a set of spatially multiplexed layers, wherein different sets comprise different layers; see Faxer, paragraph [0064]. Also see paragraph [0065], “a first one of the selected CSI-RS resources comprises a first set of layers and a second one of the selected CSI-RS resources comprises a second set of layers wherein the first set of layers and the second set of layers are different” and paragraph [0133]-[0135], “Each Resource Setting may comprise a set of multiple CSI-RS resources, or they may comprise a set of a single CSI-RS resource … In some embodiments, the selection is made with one or more CSI-RS Resource Indicator (CRI) … the CRI selection may be reported using a bitmap with each bit corresponding to a CSI-RS resource. Setting the corresponding bit to one indicates that the resource is selected”), and
wherein the CRI indicates the resource pair for the CSI associated with the at least two CSI-RS resources (At step 916, the UE selects at least two CSI-RS resources from the set of CSI-RS resources. For example, wireless device 110 may select a subset K of CSI-RS from a set of N CSI-RS. K is less than or equal to N (e.g., in some embodiments the subset may include the entire set) and greater than or equal to . Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs); see Faxer, paragraph [0160]. Furthermore, each TRP may use either non-precoded CSI-RS or a set of beamformed CSI-RS. In the latter case, each TRP is associated with a number of CSI-RS resources that is selected with a CRI by the UE; see Faxer, paragraph [0208]).
Regarding claim 36, Faxer discloses wherein:
the CSI report includes a rank indicator (RI) field (CSI report includes PMI, rank indication (RI) and CQI; see Faxer, paragraph [0024]), and
the RI field corresponds to two Rls for the CSI associated with the at least two CSI-RS resources (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 39, Faxer discloses wherein:
the CSI report includes a CSI reference signal resource indicator (CRI), a rank indicator (RI), a channel quality indicator (CQI), and a precoding matrix indicator (PMI), or
the CSI report includes the CRI, the RI, the CQI, the PMI, and a layer indicator (LI) (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 41, Faxer discloses wherein:
the CSI-RS resource set comprises non-zero power (NZP) CSI-RS resources for channel measurement (a UE is configured to measure on a number of non-zero power (NZP) CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports; see Faxer, paragraph [0131]), and
an interference measurement for the CSI is based on CSI interference measurement (CSIIM) resource (Option 1 uses a single CSI process with K>I CSI-RS resources. Channel measurement and inter-TP interference measurement can be flexibly configured based on the selection of these K CSI-RS resource for different hypothesis; see Faxer, paragraph [0200]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 25, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al., US 2021/0143870 A1 (Faxer hereinafter), as applied to the claims above and further in view of Huang et al., US 2018/0302139 A1 (Huang hereinafter).
Here is how the references teach the claims.
Regarding claims 25, 32 and 38, Faxer discloses the UE of claim 22, the base station of claim 29 and the method of claim 35. Faxer further discloses the following features.
Regarding claim 25, wherein:
the processor is further configured to identify CSI associated with a single CSI-RS resource from the first group or the second group (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]. Also see paragraph [0133], “Each Resource Setting may comprise a set of multiple CSI-RS resources, or they may comprise a set of a single CSI-RS resource”),
the CSI report further includes a CRI indicating the single CSI-RS resource for the CSI associated with the single CSI-RS resource (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”), 
Regarding claim 32, wherein:
the CSI report further includes a CRI that indicates a single CSI-RS resource for a CSI associated with the single CSI-RS resource (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”), 
Regarding claim 38, further comprising:
identifying CSI associated with a single CSI-RS resource from the first group or the second group (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]. Also see paragraph [0133], “Each Resource Setting may comprise a set of multiple CSI-RS resources, or they may comprise a set of a single CSI-RS resource”),
wherein the CSI report further includes a CRI indicating the single CSI-RS resource for the CSI associated with the single CSI-RS resource (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”), 
Faxer does not explicitly disclose the following features.
Regarding claim 25, and a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource.
Regarding claim 32, and a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource.
Regarding claim 38, and wherein a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource.
In the same field of endeavor (e.g., communication system) Huang discloses a method for transmitting channel state information that comprises the following features.
Regarding claim 25, and a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource (In a current protocol, each CSI progress corresponds to one CSI-RS resource, and one RI and one CQI/PMI are fed back in one CSI progress; see Huang, paragraph [0134]).
Regarding claim 32, and a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource (In a current protocol, each CSI progress corresponds to one CSI-RS resource, and one RI and one CQI/PMI are fed back in one CSI progress; see Huang, paragraph [0134]).
Regarding claim 38, and wherein a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource (In a current protocol, each CSI progress corresponds to one CSI-RS resource, and one RI and one CQI/PMI are fed back in one CSI progress; see Huang, paragraph [0134]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Huang regarding transmitting channel state information into the method related to a user equipment reporting channel state information of Faxer. The motivation to do so is to prevent the occurrence of an increase in decoding complexity, power consumption and a decoding error at an evolved NodeB (eNB) (see Huang, paragraphs [0002] and [0005]).

Allowable Subject Matter
Claims 24, 27, 31, 33, 37 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 11/01/2022. Claims 22-41 are currently pending.

Response to Arguments
Applicant’s argument, filed on 11/01/2022, with respect to the claims 22-41 have been fully considered and they are found not to be persuasive. 
Regarding claim 22, on page 11, third paragraph of remarks, applicant argues that “Claim 22 is patentable at least because the Faxer does not disclose the above-emphasized elements of the claim. Regarding configuration information for CSI-RS resources grouped into a first group and a second group, the Office Action asserts this is taught in paragraph 0157 of Faxer. Office Action, page 3. The Applicant respectfully disagrees”. This argument is not persuasive. Faxer discloses UE receive an instruction to measure a set of CSI-RS resources (i.e., group of CSI-RS resources). Faxer also discloses that CSI-RS signal is transmitted on a set of time frequency resource elements (REs) associated with an antenna port where the set of REs used for CSI-RS transmission is referred to as a CSI-RS resource. Faxer further discloses a first one of the selected CSI-RS resources comprises a first set of layers and a second one of the selected CSI-RS resources comprises a second set of layers wherein the first set of layers and the second set of layers are different and the first (i.e., resources are being grouped into first and second group)(see Faxer, paragraph [0030], [0040]  and [0065]).
On page 12, First paragraph of remarks, applicant argues that, “This does not disclose the above-emphasized elements of Claim 22. Claim 22 recites to receive configuration information for CSI-RS resources grouped into a first group and a second group. Faxer merely discloses receipt of instructions to measure a set of CSI-Rs resources, where each CSI-RS resource may carry one or more CSI-RS (i.e., signal). The mere fact that CSI-RS resources may have more than one CSI-RS does not disclose that the CSI-RS resources are grouped as recited in Claim 22. Claim 22 recites that the CSI-RS resources include two groups. Faxer merely discloses a set of CSI-RS resources-i.e., only one group. Faxer is silent as to the CSI-RS resources being grouped into a first group and a second group as recited in Claim 22”. This argument is not persuasive for the reasons as explained above.
On page 12, second paragraph of remarks, applicant argues that, “Additionally, Faxer also does not disclose that the CSI associated with the at least two CSI- RS resources is identified based on a resource pair that consists of one resource from the first group and one resource from the second group as recited in Claim 22. The Office Action asserts this is taught in paragraph 0064 of Faxer. Office Action, page 4. The Applicant respectfully disagrees”. This argument is not persuasive. As noted in the office action Faxer discloses selecting at least two CSI-RS resources from the CSI-RS resource set, wherein each of the at least two selected CSI-RS resources are associated to a set of spatially multiplexed layers and different sets comprises different layer (i.e., a pair of resources). Faxer also discloses first one of the selected CSI-RS resources comprises a first set of layers and a second one of the selected CSI-RS resources comprises a second set of layers wherein the first set of layers and the second set of layers are different (i.e., a pair of resources selected from a first group and a second group) (see Faxer paragraphs [0064] and [0065]).
On page 13 second paragraph of remarks applicant argues that “Further, Faxer does not disclose to identify the CSI based on a resource pair that consists of one resource from the first group and one resource from the second group as recited in Claim 22”. This argument is not persuasive. Faxer discloses each resource setting comprises a set of multiple CSI-RS resources or it may comprise a set of single CSI-RS resource. Faxer also discloses resource selection or identified could be made with one or more CSI-RS indicator (CRI). Alternatively, selected CRI could be reported using a bitmap where each bit corresponds to a CSI-RS resource (see Faxer, paragraphs [0133]-[0135]).
On page 13, second paragraph of remarks, applicant argues that, “Additionally, portions of Faxer relied upon in the Office Action are not prior art to the present application. Faxer was filed after U.S. Provisional Patent Application No. 62/710,427 to which the present application claims priority and which fully supports the subject matter of the claims of the present application. While Faxer claims priority to U.S. Provisional Patent Application No. 62/521,052 (the '052 provisional), several paragraphs of description in Faxer are not present or supported in the '052 provisional. In particular, while most of paragraphs 0062 and 0063 appear to be present on page 15 of the '052 provisional, paragraphs 0063-0092 of Faxer were added after the '052 provisional and are not supported in the '052 provisional”. Examiner respectfully disagrees. Submitted specification, claims and drawing of the  ‘052 provisional provides adequate written description and enablement support, pursuant to Section 112 of the Patent Act, 35 U.S.C.A. § 112.  For example, Figs. 10A, 10B, 11 A and 11 B of Faxer has proper support in the submitted drawings and in the specification pages 25-28 of the ‘052 provisional. Selecting preferred CSI-RS resources from a set of resources can be found in the first and third paragraphs of page 8 of the ‘052 provisional. The concept of selecting at least two CSI resources is disclosed in second to last paragraph of page 22 and fourth paragraph of 23 of the ‘052 provisional. The support for selecting one or multiple (i.e., two) CSI-RS resources selected from at least one resource set can be found on second to last paragraph of the specification of the ’052 provisional and support for the spatial multiplexing layers could be found in Fig. 3 of the submitted drawing for the ’052 provisional. Also, the support for layers corresponding to different CSI-RS resources can be found in the specification on page 13, lines 18-23 of the ‘052 provisional. Thus, adequate written description and enablement support, pursuant to Section 112 of the Patent Act, 35 U.S.C.A. § 112 is found in the provisional application 62/521,052, consequently, the priority date based on provisional application 62/521,052 of the Faxer is valid. 
Furthermore, USPTO does not examine the provisional application, but in order to establish the priority claimed features based on the provisional application filing date, it was found that several of the claimed features are not explicitly disclosed in the provisional applications of the instant application (i.e., application 17/301,029). For example, “wherein the CSI associated with the at least two CSI-RS resources is identified based on a resource pair that consists of one resource from the first group and one resource from the second group, and wherein the CRI indicates the resource pair for the CSI associated with the at least two CSI-RS resources” is not explicitly disclosed in any of the provisional 62/710,427, 62/731,261 or 62/738,188. Applicant is invited to point out specifically where these features are explicitly recited in order to claim the priority benefit of cited features based on the provisional application filing date. 
On page 13, last paragraph of remarks applicant’s argument regarding allowability claims 29 and 35, reciting the similar features as of claim 22, is not to be persuasive since claim 22 stands rejected. 
On page 14 last paragraph of remarks applicant argues that “Claims 25, 32, and 38 are patentable at least by virtue of their dependency from a patentable independent claim. Accordingly, the Applicant respectfully requests that the § 103 rejection be withdrawn”. This argument is not persuasive since the independent claims stand rejected for the reasons as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/11/2022